         Case 1:21-mj-00216-ZMF Document 10 Filed 03/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA

                      PLAINTIFF,

v.
                                                            Case No. 1:21-mj-216
                                                            Mag. Judge: Zia M. Faruqui
ADAM HONEYCUTT


                      DEFENDANT.

                                             /

                         CERTIFICATE OF FAMILIARITY WITH
                                SENTENCING GUIDELINES

     Pursuant to Local Criminal Rule 44.5(b), L. Lee Lockett, attorney for defendant Adam

Honeycutt, hereby certifies that he is familiar with the United States Sentencing Guidelines.

                                                     Respectfully submitted,


                                                     /s/ L. Lee Lockett
                                                     L. Lee Lockett, FL Bar No. 0128120
                                                     Lockett Law
                                                     1548 The Greens Way., Ste. 2
                                                     Jacksonville Beach, FL. 32250
                                                     Tel. (904) 858-9818
                                                     lee@lockettlaw.net
                                                     Counsel for Defendant



                                                                                                1
        Case 1:21-mj-00216-ZMF Document 10 Filed 03/04/21 Page 2 of 2




                                      CERTIFICATE OF
                                         SERVICE

         I hereby certify that on March 3, 2021 I electronically filed the foregoing with the

Clerk of Court using CM/ECF. I also certify that the foregoing document is being served this

day on all counsel of record or pro se parties identified on the attached service list in the

manner specified, either via transmission of Notices of Electronic Filing generated by

CM/ECF or in some other authorized manner for those counsel or parties who are not

authorized to receive electronically Notice of Electronic filing.



Dated: March 3, 2021                                   /s/ L. Lee Lockett
                                                       L. Lee Lockett
                                                       Counsel for Defendant
